Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

LITHIUM-AIR BATTERY AND METHOD OF MANUFACTURING THE SAME
Examiner: Adam Arciero	S.N. 16/197,967	Art Unit 1727		April 10, 2021

DETAILED ACTION
Applicant’s response filed on December 11, 2020 has been received.  Claims 1-3, 5 and 7-19 are currently pending.  Claims 1 and 11 have been amended.  Claims 4 and 6 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 contain the newly added limitation, “a carbon cathode” and cites pg. 14, lines 11-25 and pg. 5, lines 10-21 for support.  However there is no support found for a carbon anode.  In paragraphs [0095] and [0096] of the printed publication, there is support for a cathode to comprise lithium metal oxides, sulfur, metal sulfide composites, silver and copper.    There is no support for a carbon cathode.  Therefore the claims contain new matter.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Suzuki on claims 1, 11, 14 and 17 are withdrawn because Applicant has amended the independent claims.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki and Mikhaylik et al. on claims 2-3 are withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki on claims 4-8 are withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki and Eicher et al. on claims 9-10 and 18-19 are withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki and Ludvik et al. on claims 13 and 16 are withdrawn because Applicant has amended the independent claims.

Claims 1, 4-8, 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US (2014/0370399 A1).
As to Claims 1 and 11, Suzuki discloses a lithium-air battery and method of making, comprising: providing a carbon cathode 3; a lithium anode 2; and a gel polymer electrolyte membrane comprise a first gel polymer electrolyte membrane 8a and a second polymer gel electrolyte membrane 8b which are laminated with the electrodes (Abstract, Fig. 1, and paragraphs [0005], [0043], [0057], [0059]-[0060], [0065], [0079]).  The first and second polymer gel electrolyte membranes comprise a polymer matrix that can be the same or different and are impregnated with a lithium salt electrolyte (Abstract, Fig. 1, paragraphs [0057], [0059]).  Suzuki teaches wherein the electrolytes can comprise a solvent that is an amide-based compound and a carbonate-based 
As to Claims 5 and 7, Suzuki teaches wherein the amount of the salt to the solvent is from 0.1-1 mol/kg and further teaches wherein the amount is not particularly limited (paragraph [0058]).  Suzuki does not specifically disclose the claimed amount of electrolyte to each polymer matrix.  However, the courts have held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  See MPEP 2144.05, II, A.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amount of electrolyte for each membrane to be within the claimed amount because Suzuki teaches that the effects provided are very high and a high discharge capacity is achieved (Abstract and paragraph [0054]). 
As to Claim 8, Suzuki teaches wherein the thickness relationship between the porous electrolyte layers is not limited (paragraph [0042]).  There are a known finite number of options for the thickness relationship between the porous layers (the same thickness, the first layer greater than the second, or the first layer less than the second).  The courts have held that “a person or ordinary skill has a good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, 
As to Claims 14 and 17, Suzuki discloses impregnating the first and second electrolytes into their respective polymer matrix (paragraph [0091]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US (2014/0370399 A1) as applied to claims 1, 4-8, 11, 14 and 17 above and in further view of Mikhaylik et al. (US 2009/0035646 A1).
As to Claims 2-3, Suzuki teaches wherein the electrolyte layers can comprise PEO (paragraph [0060]).  Suzuki does not specifically disclose wherein the electrolyte layer comprises a cross-linked polymer (having a semi-interpenetrating polymer network structure).
However, Mikhaylik teaches of a battery comprising a gel electrolyte composed of cross-linked PEO and/or polyacrylonitrile (Abstract and paragraph [0043]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Suzuki to comprise cross-linked PEO and/or polyacrylonitrile because Mikhaylik teaches that a cell with improved performance can be provided (Abstract).

Claims 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2014/0370399 A1) as applied to claims 1, 4-8, 11, 14 and 17 above and in further view of Eicher et al. (US 2014/0045078 A1).

However, Eicher teaches of a lithium-air battery comprising a lisicon (lithium-ion conductive) separation membrane c provided between first and second electrolytes b,d (Fig. 1).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a separation membrane between the first and second electrolytes of Suzuki because Eicher teaches that an improved battery for a vehicle can be provided (paragraph [0003]).
As to Claim 18, Suzuki does not specifically disclose the claimed separation membrane.
However, Eicher teaches of a lithium-air battery comprising a separation c membrane provided between first and second electrolytes b,d (Fig. 1).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a separation membrane between the first and second electrolytes of Suzuki because Eicher teaches that an improved battery for a vehicle can be provided (paragraph [0003]).  In addition, the courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04, IV, C.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2014/0370399 A1) Suzuki (US 2014/0370399 A1) as applied to claims 1, 4-8, 11, 14 and 17 above and in further view of Ludvik et al. (US 2013/0209348 A1).

However, Ludvik et al. teaches of a method for polymerizing a polymer comprising polymerizing at a temperature of about 80º C for a time of about 10 hours (paragraphs [0295] and [0462]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Suzuki to comprise the claimed polymerizing time and temperature because Ludvik teaches that such temperatures and times are appropriate for manufacturing polymers (paragraph [0295]).

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts or record listed above in the rejections do not specifically disclose, teach, or fairly suggest the claimed first and second polymer gel electrolyte slurries.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Suzuki does not teach the amended claims or associated advantages of the claims (claims 1 and 11)
b) Suzuki merely reports that a separator can have a single-layer or multi-layer structure which is unrelated to the claimed gel polymer electrolyte membrane (claims 1 and 11).

In response to Applicant’s arguments, please consider the following comments:
a) Suzuki does teach the claim limitations of amended claims 1 and 11 as discussed above in the rejections.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
b) The gel separator of Suzuki comprises an electrolyte and reads on the claimed gel polymer electrolyte membrane.  Applicants have not provided any reasoning or evidence to show the patentable novelty between the claims and the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/           Examiner, Art Unit 1727